Citation Nr: 0637657	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder. 

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Columbia, South Carolina, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a gynecological disorder and 
headaches.  She perfected a timely appeal to that decision.  

On December 9, 2003, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Juge, sitting at the RO.  A transcript of that hearing is of 
record.  

In October 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in February and June 2006.  

In the April 2002 rating decision, the RO also denied service 
connection for a gastrointestinal disorder.  The veteran 
perfected a timely appeal to that decision.  However, while 
on remand, in December 2005, the RO granted service 
connection for status post excision of carcinoid tumor of the 
rectum (claimed as gastrointestinal disorder).  Based on the 
RO's action, the Board finds that this issue is no longer 
before it.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  Chronic headaches were not manifest during service, and 
the veteran's current headaches are not related to her period 
of active service.  

3.  A chronic gynecological disorder, including uterine 
fibroids, which led to a hysterectomy, was not manifested in 
service, and is not shown to be related to military service.  


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

2.  A gynecological disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in May 2001 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  Additional letters were issued in August 2002 and 
November 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the denial of service connection herein, any 
notice deficiencies as to the timeliness of the March 2006 
letter are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  

II.  Factual background.

The veteran entered active duty in January 1978.  The service 
medical records indicate that the veteran was seen on several 
occasions for menstrual cramps.  The veteran was seen in 
February 1980 for complaints of burning in vagina, especially 
during urination; she denied any discharge or hematuria, 
fever or chills.  The veteran also complained of pain in the 
left lower quadrant; she denied any sexual contact.  The 
assessment was nonspecific vaginitis.  In June 1980, she was 
diagnosed with dysmenorrhea, severe.  A pelvic ultrasound, 
performed in June 1980, was reported to be normal.  The 
veteran was again seen in September 1980 for complaints of 
vaginal discharge for the past three weeks.  The assessment 
was vaginitis.  In September 1982, the veteran was diagnosed 
with candida vaginitis.  When seen in March 1983, it was 
noted that the veteran was 3 months post partum C section, 
with no problem except for slight itch.  The impression was 
normal 3 months post partum C section except for slight 
tenderness on left adnexa.  

The veteran's initial claim for service connection for 
migraine headaches and a gynecological disorder (VA Form 21-
4138) was received in April 2001.  Submitted in support of 
her claim were treatment reports from Moncrief Army Community 
Hospital, dated from August 1998 to September 2001, 
reflecting treatment several disabilities, including 
headaches.  An August 1998 progress note reflects an 
assessment of normal gynecology status though she does have 
moderate fibrocystic changes.  Among these records is a 
Women's Health Assessment Form, dated in August 1999, wherein 
the veteran did not report ever having had migraine 
headaches.  In September 1999, the veteran was diagnosed with 
candidiasis.  A well woman gynecological examination, 
conducted in June 2000, was reported as normal.  The veteran 
was seen in July 2000 for complaints of increased urination 
for the past week; she reported occasional incontinence.  The 
assessment was fibroid uterus.  Upon completing a Women's 
Health Assessment form in May 2001, the veteran did not 
indicate that she has ever had migraine headaches.  When seen 
in June 2001, the veteran complained of headaches; the 
assessment was headaches-migraine vs. sinus etiology.  

Received in July 2002 were additional medical records from 
Moncrief Army Hospital, dated from February 2002 to July 
2002, reflecting ongoing clinical evaluation and treatment 
for several disabilities.  

Received in February 2003 were VA outpatient treatment 
reports, dated from January 2002 to January 2003, reflecting 
treatment primarily for an unrelated low back disorder.  

Received in October and December 2003 were additional medical 
records from Moncrief Army Hospital, dated from June 2001 to 
September 2003, reflecting ongoing clinical evaluation for 
several disabilities, including headaches.  The report of a 
pelvic ultrasound, performed in July 2002, revealed findings 
of status post hysterectomy, and two complex left adnexal 
cysts, likely representing hemorrhage and debris.  No normal 
ovarian tissue was identified, attributable to compression of 
the fairly large cysts.  In September 2003, the veteran was 
seen for a follow up evaluation following the excision of a 
carcinoid tumor in the rectum; the impressions were carcinoid 
tumor, migraine headaches, and C-section 1983 and 1995, 
hysterectomy 2001.  

At her personal hearing in December 2003, the veteran 
indicated that she started having problems with headaches 
right after boot camp; she noted that they began when she 
started attending the school for aviation training.  The 
veteran testified that she continued to experience headaches 
after her discharge from service.  The veteran testified that 
she had a C-section in January 1983; thereafter, she had 
problems related to the scar from the C-section.  The veteran 
indicated that she had a lot of gynecological problems while 
on active duty.  She noted that the doctors indicated that 
she had a tilted uterus.  The veteran indicated that she was 
treated for menstrual cramping, heavy bleeding, nausea, and 
headaches all related to the menstrual cycle.  She also 
reported being treated for vaginitis in service.  The veteran 
indicated that, even after her discharge from service, she 
continued to experience problems with vaginitis.  The veteran 
also reported being diagnosed with fibroid uterus; she 
indicated that they were previously removed, but came back 
even bigger than before.  The veteran indicated that she 
eventually had to have a hysterectomy for treatment of the 
fibroid problem.  

Received in March 2004 were VA progress notes, dated from 
January 2002 to February 2003, reflecting treatment for 
unrelated disabilities.  These records do not reflect any 
complaints or findings of a migraine headache condition or a 
gynecological disorder.  

The veteran was afforded a VA examination in November 2004, 
at which time the claims file was available for the 
examiner's review.  The veteran indicated that she began 
having headaches while in school in 1978 in Meridian, 
Mississippi; she was treated with Tylenol.  She was diagnosed 
with migraine headaches three years ago.  It was noted that 
the veteran also had a history of having had two cesarean 
sections and was diagnosed with uterine fibroids a few years 
ago; she subsequently had a hysterectomy in 2001 for the 
fibroids.  At present, she had no vaginal discharge and there 
was no history of gonorrhea or sexually transmitted diseases.  
A pelvic examination revealed normal external vagina and 
moist pubis area.  There was slight whitish discharge.  The 
finger examination revealed slight tenderness to the right of 
the cervix.  The speculum examination revealed, again a 
slightly whitish discharge on the vaginal walls, but no sign 
of inflammation.  Examination of the breasts revealed no 
nipple discharge and no masses were felt.  The breasts were 
symmetrical.  The examiner noted that the veteran had 
multiple uterine fibroids for which she had a hysterectomy in 
2001; and she had migraine headaches which are still present 
and are controlled with medications.  The examiner stated "I 
do not see any evidence of her other conditions like fibroid 
uterus or migraines associated with service conditions."  

Received in July 2005 were VA as well as private treatment 
notes, dated from March 2004 through June 2005, which show 
that the veteran received ongoing clinical evaluation and 
treatment for several disabilities, including complaints of 
headaches.  In July 2004, the veteran went to an emergency 
room with complaints of severe migraine headache; she 
received an injection of Torodol.  The assessment was 
migraine headaches.  A CT scan of the head, performed in 
December 2004, was normal.  

Of record is the report of an examination by Dr. Te-Long 
Hwang, dated in November 2005, indicating that the 50-year 
old veteran reported having had headaches ever since she was 
27 years old; he noted that, for the past three years, the 
veteran's headache had been getting worse.  Dr. Hwang 
reported that the headaches occurred approximately three 
weeks in a month; he noted that the veteran reported that she 
usually wakes up at night with severe headaches.  Dr. Hwang 
noted that the veteran had only had two migraine attacks 
since her last visit three weeks ago.  The pertinent 
diagnoses were migraine without aura, with chronic daily 
headaches, improving; and hypertension.  Similar findings 
were reported during a clinical visit in January 2006.  



III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  S/C for a gynecological disorder.

The Board notes that a review of the veteran's service 
medical records reveals that the veteran was treated for 
several gynecological conditions, including dysmenorrheal and 
vaginitis, which were treated and then not found at any time 
during service.  A pelvic ultrasound, performed in June 1980, 
was reported to be normal.  A separation examination, dated 
in October 1982, was negative for any gynecological 
disorders.  Uterine fibroids were first identified in August 
1999, several years after service.  More recent, a recent VA 
examination in November 2004 reported a diagnosis of multiple 
uterine fibroids for which she had a hysterectomy in 2001; 
the VA examiner specifically addressed the veteran's medical 
history and rejected any relationship between the veteran's 
in-service gynecological medical history and her uterine 
fibroids and hysterectomy many years after service.  The 
examiner specifically indicated that he did not see any 
evidence of uterine fibroids associated with service.  This 
examination is of high probative value because the VA 
examiner not only conducted an examination but also had 
available the veteran's complete medical file on which to 
provide an opinion. See Gabrielson v. Brown, 7 Vet. App. 36 
(1994) (Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence).  That is, the examiner 
was aware of the various gynecological problems that the 
veteran had during service and after service; however, the 
examiner found no relationship between post-service 
disability and service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board acknowledges the veteran's belief that she suffers 
from a gynecological disorder that is related to service.  
However, the record does not establish that she is competent 
to make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Board therefore must base its decision on the opinions of 
trained medical professionals.  

In sum, the weight of the credible evidence demonstrates that 
gynecological disorders (such as uterine fibroids and a 
hysterectomy) were neither incurred in or aggravated by her 
active service, including any incident therein.  The Board 
also has considered the applicability of the benefit-of-the-
doubt doctrine with respect to the issue on appeal.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

B.  S/C for headaches.

The veteran contends that she has chronic headaches which 
began during service.  

The record contains clear evidence that the veteran has a 
current disability.  The post-service records reflect ongoing 
evaluation and treatment for chronic headaches, first shown 
years after service.  On a VA examination in November 2004, 
the veteran was diagnosed with migraine headaches.  However, 
a review of the service medical records does not reflect any 
complaints or diagnosis of headaches.  Significantly, during 
several Well Woman gynecological examinations, in August 1999 
and May 2001, the veteran denied any history of headaches.  
The first documentation of a finding of headaches was in June 
2001, many years following the veteran's discharge from 
service.  Moreover, there is no basis in the record for 
attributing any current headache disability to the veteran's 
period of service.  There is no medical opinion supporting 
the theory that there is a nexus between chronic headaches 
and service.  Rather, following the November 2004 VA 
examination, the examiner specifically opined that he did not 
see any evidence of migraines associated with service.  

The Board has considered the veteran's statements made in 
written comments and personal testimony to VA regarding the 
origin of her headaches, as well as those told to medical 
examiners by way of relating her own history; however, the 
veteran's statements are outweighed by the other competent 
and probative evidence of record.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  In Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), the Court held that a layperson was considered 
competent to testify as to the symptoms of a disability, such 
as pain. In this case, the veteran's current claim is that 
her headaches began during service and continued from that 
time.  Although the veteran, as a lay person, may be 
competent to testify as to recollections as to the onset of 
her headaches (See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)), the Board observes that the current claim and 
statements relative to in-service onset come about many years 
after service separation.  Significantly, a review of the 
service medical records is negative for complaints or 
findings of a headache disorder.  The Board places far 
greater weight on the objective medical records, which fail 
to document any headache problems in service, than it does on 
the veteran's recent statements.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].  Further, the veteran's memory 
may be dimmed with time.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  In sum, 
these current claims and statements are outweighed by the 
independent evidence, unassociated with a claim for benefits, 
that was negative for pertinent complaints and findings, as 
discussed above.  

The Board is also aware of the veteran's reported history of 
headaches as recently reported to medical sources, such as at 
the private November 2005 treatment. After noting such 
history, the final assessments and diagnoses did not link a 
current headache disorder to military service.  As such, 
these reports which merely contain self-reported history do 
not constitute probative medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  In any event, as 
the Board places greater weight on the absence of pertinent 
complaints or findings for many years after service, any 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).
   
Accordingly, the Board concludes that service connection for 
headaches is not in order.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable to this 
claim.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).  


ORDER

Service connection for a gynecological disorder is denied.  

Service connection for headaches is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


